Citation Nr: 1746170	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-12 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel









INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the matter on appeal in November 2013.

In March 2016, the Veteran filed a substantive appeal of other claims to the Board, and requested a Board hearing on those issues.  The RO is still processing those claims and they are not before the Board at this time.


FINDING OF FACT

No low back disability began during service or is related to service in any other way.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  In sending a February 2015 development letter and obtaining a February 2016 VA examination report and opinion, the agency of original jurisdiction substantially complied with the Board's November 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in February 2011 statements, the Veteran asserts that he has current low back problems due to the beds provided in service and heavy-lifting duties including gun mount loading 150 to 200-pound projectiles for hours at a time.  The Veteran's service records reflect that he served as a boatswain's mate in the Navy, performing maintenance on a ship.  A March 2011 statement from his service comrade, G.M.B., asserts that he and the Veteran moved gun mount projectiles.  

The Veteran does not assert, and the record does not reflect, that he sought treatment in service or that his current back pain and problems began until many years after service.  Service treatment records reflect no complaints or findings related to low back pain or problems and, at the time of his August 1989 examination for separation from service, he denied any history of recurrent back pain.  


VA treatment records from April 2009 to January 2016 reflect that the Veteran initially complained of low back pain in December 2010; at that time, he complained of low back pain in the morning due to mattresses being inadequate, which resolved throughout the day.  The assessment was low back pain, more likely than not related to sleeping surface.  In September 2012, he reported having "a slight soreness in lower back" for one year.  January 2015 lumbar spine X-rays revealed degenerative disc change at L4-5.

In February 2016, a VA physician examined the Veteran and diagnosed osteoarthritis and degenerative disc disease of the lumbar spine.  The examiner took the Veteran's reported history, including his reported occupations after service.  These included: four years delivering bottled water with a box type service, performing heavy lifting and intensive physical activity involving the back; one and one-half years delivering cases of product to commercial outlets, which included lifting, stacking, stooping, and other movements of the back; three to four years as a shingle layer, climbing ladders with 80-pound packs of shingles on his shoulder then getting on the roof and stooping to lay shingles; operating commercial sweeper trucks for three years; and landscaping, performing shoveling for irrigation ditches, balling tree burlap sack root systems, and being "bent at the waist" much of the time forcibly striking-shoveling ground to get these jobs done.  The VA examiner noted the following: 

...Throughout all of these many years following Navy discharge he quite candidly offered that he never had a work comp type injury and never sought any medical treatment for any type of lumbar condition.  In the last few years he's experienced the onset of low back pain and in the past month has had right sided unpleasant sensations descending down the right posterolateral buttock, thigh, lateral calf and dorsolateral right foot.  He's been using a cane at times for this in the past month or so.  He's had no surgery or injections to the low back and is followed for this at St Louis [VA Medical Center].

In addressing whether the Veteran's current low back disorder was related to service, to include consideration of the Veteran's report of lifting heavy objects in connection with his duties as a boatswain's mate, the examiner opined that it was not.  The examiner provided the following explanation for the negative opinion:

While recognizing the significant ergonomic stressors placed on a Boatswains Mate's low back, the Veteran had no complaints in service.  He had a very robust occupational career following service and never sought [treatment] for any back complaints.  It's only been in recent years that he's developed low back problems (I submit from those civilian jobs as described).

In this case, the Veteran's service connection claim must be denied.  

The Board finds the February 2016 VA examining physician's opinion persuasive.  The physician acknowledged Veteran's in-service stressors to the low back.  He nonetheless provided a negative opinion based on a clear and plausible rationale that Veteran's years of heavy lifting job duties post-service indicated that his back problems did not begin during and were not related to service and, rather, were likely related to those post-service jobs.  There is no competent evidence contradicting the VA examiner's opinion or otherwise linking any current back disability to service.

The Board acknowledges the Veteran's contentions that his low back disability is related to his in-service duties.  However, he does not have the medical expertise to make any such determination that his in-service duties resulted in low back problems more than 20 years later.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, a preponderance of the evidence is against a finding that a low back disability began during service or is related to service in any other way.  Accordingly, service connection for a low back disability must be denied.


ORDER

Service connection for a low back disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


